1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This action is entered in response to Applicant's Amendment and Reply of 12/29/20. Claims 1, 15-18 and 20 have been amended. Claims 1-6, 8-10, 12, 13 and 15-20 are pending. Claims 10 and 19 were previously withdrawn. Claims 7, 11 and 14 were cancelled. 
Response to Arguments
Applicant’s arguments, filed 12/29/20, with respect to the rejections of claims 1-4, 6, 8 and 9 under 35 U.S.C. 103 in view of Murphy et al (US2003/0171739) (“Murphy”) in view of Burkett et al (US2007/0162071) (“Burkett”) have been fully considered and the amendments overcome the rejection. However, a new grounds of rejection has been made in view of Murphy in view of Nardone et al (US2009/0036877) (“Nardone”).
Applicant’s arguments, filed 12/29/20, with respect to the rejections of claims 15-18 under 35 U.S.C. 103 in view of Murphy in view of Burkett in view of Bose et al (US2013/0261730) (“Bose”) have been considered and the amendments overcome the rejection. However, a new grounds of rejection has been made in view of Murphy in view of Nardone in view of Bose.
Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Ishida et al (US5002556) ("Ishida"). Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Ishida and in view of Amplatz. Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Ishida and further in view of Petersen (US2005/0159771). Claims 15-18 and 20 are rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Murphy in view of Ishida and further in view of Bose. The rejections have been overcome by the amendment. However, a new grounds of rejection has been made in view of Murphy in view of Nardone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al (US2003/0171739) ("Murphy") in view of Nardone et al (US2009/0036877) (“Nardone”).
Regarding claim 1, Murphy discloses an occlusion device system suitable for endovascular treatment of an aneurysm in a blood vessel in a patient, comprising: 
an occlusion device comprising:
a substantially tubular structure (cover 127/array of wires 126, Paragraph [0051]) comprising:
a proximal end region,
distal end region (see Fig. 3), 
a first, expanded condition (expanding array, Paragraph [0051]), and 
a second, collapsed condition (collapsed condition, Fig. 4) comprising dimensions suitable for insertion through vasculature of the patient and through a neck of the aneurysm (see Fig. 18A-18E, Paragraph [0069]), 
the tubular structure comprising an exterior surface capable of contacting the aneurysm in the expanded condition (Fig. 18A-18E, Paragraph [0069]) and having an interior surface (inner surface of cover, Paragraph [0058]), 
the tubular structure being a braided mesh tube (Paragraph [0016]), the tubular structure having a hemispherical shape in the expanded condition (the device is in an expanded condition fits the interior of an aneurysm as shown in Figs. 18B-18E and has a generally hemi-spherical shape); and
wherein the tubular structure being self-expanding to the expanded condition (array is produced of a shape memory material such as nitinol, Paragraph [00052]; therefore, the tubular structure as a whole is self-expanding); and

a delivery member (104, see Fig. 4) comprising: 
an inner lumen (inner lumen of 104); and 
an element (distal element on delivery member that engages joint 124), engaging the control ring (Paragraph [0017])
a catheter (102) comprising: 
a uniform inner diameter (catheter 102 has a lumen that is unchanged, see Fig. 1); and
a catheter lumen (lumen of catheter 102) sized from the inner diameter and configured to: 
completely enclose the substantially tubular structure, the control ring, and the element when the tubular structure is in the collapsed condition (see Fig. 4); and 
disengage the element once the delivery member is outside the catheter lumen (the tubular member is pushed out of the catheter 102 and then deployed by uncoupling the distal element of the delivery member from the joint 124 of the tubular member, where Paragraphs [0048] states the decoupling of the joint 124 and delivery member 104 may be mechanical and Paragraph [0070] describes how the joint 124/junction region 316 with neck bridge 308 is uncoupled from the delivery member 104 once outside of the lumen of the catheter 102).
Murphy discloses the device in combination with a delivery member defining an inner lumen (delivery member 104, see Fig. 4); yet, fails to disclose the delivery member further having a distal end region carrying a grabber having at least two finger elements, each finger element comprising a notch having an inner top surface and an inner bottom surface defining an inner cavity having a height 
Further, the catheter constricting the grabber around the control ring so that the control ring is engaged within the notch of each finger element when at least a portion of the grabber is positioned within the catheter lumen; allowing the grabber to expand to disengage the control ring from the grabber once at least of a portion of the grabber is outside the catheter lumen. 
Murphy further discloses the steps without the use of a grabber but instead a delivery element such as a joint which may be mechanical as a connection element (may be a mechanical joint or electrolytic joint, Paragraph [0017]); yet, fails to disclose the connection element being a grabber comprising at least two finger elements.
Nardone teaches a delivery member having a distal end region carrying a grabber 26 having at least two finger elements (60, 62), each finger element comprising a notch (defined between the inner top surface and the inner bottom surface, see annotated Fig. 9B) having an inner top surface and an inner bottom surface (see annotated Fig. 9B) defining an inner cavity having a height (see annotated Fig. 9B) approximately equal to a thickness of the control ring (thickness of control ring fits within height of cavity, see annotated Fig. 9B) such that the notch receives at least a portion of the control ring and thereby engages the control ring to the grabber (Paragraph [0061], see Fig. 9B). Where a catheter 30 constricts the grabber around the control ring so that the control ring is engaged within the notch of each finger element when at least a portion of the grabber is positioned within the catheter lumen (Paragraph [0061], see Fig. 9B). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify Murphy by substituting the delivery mechanism of Murphy for the grabber delivery member of Nardone because the substituted elements and their functions were known in the art and the results of the substitution would have been predictable because the delivery method of Murphy and the substituted delivery method of Nardone are both for releasing an implant to a desired location.
Where the modified invention of Murphy/Nardone would allow the grabber to expand to disengage the control ring from the grabber once at least of a portion of the grabber is outside the catheter lumen since one having ordinary skill in the art would apply the capturing method of Nardone in order to release the implant in the manner as disclosed by Murphy. 
 
    PNG
    media_image1.png
    513
    524
    media_image1.png
    Greyscale


Regarding claim 2, Murphy/Nardone discloses the occlusion device system of claim 1, and Murphy further discloses where the control ring defines an inner passage (opening 128) through which at least one embolic coil (vaso-occlusive device 314, Paragraph [0071]) is insertable into the aneurysm (Paragraph [0071]).
Regarding claim 3, Murphy/Nardone discloses the occlusion device system of claim 2, and Murphy further discloses the control ring includes an inner sleeve (fibers of cover may define opening, Paragraph [0071]) to define the inner passage.
Claim 4 is being treated as a product by process limitation, in that “the control ring is crimped onto proximal end” refers to the process of attaching the control ring to the tubular structure and not to the final product created. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the 
Regarding claim 6, Murphy/Nardone discloses the occlusion device system of claim 1, and Murphy further discloses the tubular structure includes a plurality of filaments (wires, Paragraph [0051]).
Regarding claim 8, Murphy/Nardone discloses the occlusion device system of claim 1, and Murphy further discloses the tubular structure defines a substantially enclosed volume (the tubular structure has a cover 127 that substantially encloses the volume of the array of wires 126, see Fig. 4).
Regarding claim 9, Murphy/Nardone discloses the occlusion device system of claim 1, and Murphy further discloses at least a portion of the proximal end region of the tubular structure defines a plurality of openings having a sufficiently small size to enhance occlusion of the aneurysm (the cover 127 may be a braided material or mesh structure that has pores  which prevents the passage of desired materials in order to function as  functions as a vaso-occlusive device in an aneurysm, Paragraph [0056]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Nardone in view of Amplatz (US2007/0265656).
Regarding claim 5, Murphy/Nardone discloses the claimed invention as set forth in claim 1 and Murphy further discloses a desire for part of the device to be radiopaque (Paragraph [0054]); yet, is silent regarding the control ring including radiopaque material. Amplatz, in the same field of endeavor, teaches an occluder, which may be used for an aneurysm (Paragraph [0048] of Amplatz), having a braided mesh body 150 held by end clamps 152, 154 (proximal end clamp is interpreted as the control ring). The end clamps 152, 154 are used for delivery of the occluder to the desired site (Paragraph [0071] of Amplatz) by including a threaded bore that connects to the delivery system (Paragraph [0071], [0104] of Amplatz). Where the end clamps are radiopaque for visualization (Paragraph [0098] of Amplatz). It would have .
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Nardone and further in view of Petersen (US2005/0159771).
Regarding claim 12, Murphy/Nardone discloses the occlusion device system of claim 1, as set forth above for claim 1; yet, fails to disclose the delivery member is formed of at least one metallic material. Murphy further discloses the radiopaque features on the delivery member (Paragraph [0065] of Murphy). Peterson teaches using certain metals because they are radiopaque materials (Paragraph [0056] of Peterson). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the delivery tube of Murphy and Nardone to be formed of at least one metallic material as taught by Petersen in order to provide the tube with radiographic properties along the entirety of the delivery tube.
Regarding claim 13, Murphy/Nardone discloses the occlusion device system of claim 1; yet, the modified invention fails to disclose the grabber is formed of a metallic material. Petersen teaches a blood clot filter that is deliverable by a device formed of a metallic material (Paragraph [0056]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified grabber of Murphy and Nardone to be formed of at least one metallic material as taught by Petersen in order to have a grabber with radiographic properties that can be easily visualized.
Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Nardone in view of Bose et al (US2013/0261730) (“Bose”). 
Regarding claim 15, Murphy discloses a method of treating an aneurysm in a blood vessel in a patient, comprising:
selecting an occlusion device comprising a substantially tubular structure (cover 127, Paragraph [0051]) having a proximal end region and a distal end region (see Fig. 3), having a first, expanded condition and a second, collapsed condition (see Figs. 3 & 4,) when drawn into a delivery catheter (delivery tube 102), and further including a control ring (junction region 124) having a 
drawing the occlusion device engaged with the delivery tube into the delivery catheter to force the occlusion device into the collapsed condition (when positioned within the lumen of delivery member the elements of tubular member fold or bend, the occlusion device being coupled to the delivery tube within the catheter, Paragraph [0062], [0070]);
positioning the delivery element in the delivery catheter (see Fig. 4);
inserting the delivery catheter with the occlusion device into vasculature of the patient to reach the region of the aneurysm in the blood vessel (Paragraph [0044]);
positioning the occlusion device within the aneurysm (Paragraph [0044]); 
releasing the control ring at the proximal end region (Paragraph [0045]-[0047]) and completely withdrawing the delivery catheter and the delivery tube from the patient (Paragraph [0072]) comprising the step of extending the delivery tube so as the delivery element is distal of the delivery catheter (the tubular member is pushed out of the catheter 102, Paragraph [0070]). 
Murphy discloses the neck bridge 106 is pushed form the distal end of delivery catheter 102, the array elements 126 expand to their memory configuration, Paragraph [0051], see Fig. 3; yet, is silent regarding partially withdrawing the catheter to allow the braided mesh tube to self-expand to the expanded condition. Bose teaches an aneurysm occlusion system that includes positioning an expandable aneurysm bridge 1. Where the bridge 1 is delivered by a sheath 2, the sheath is partially withdrawn proximally to permit to device to expand to its unconstrained state (Paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the step of deploying the occlusion device by partially withdrawing the catheter as taught 
Murphy further discloses the steps without the use of a grabber but instead a delivery element such as a joint which may be mechanical as a connection element (may be a mechanical joint or electrolytic joint, Paragraph [0017]); yet, fails to disclose the connection element being a grabber. Murphy is also silent regarding inserting the control ring into a notch of a finger element of a grabber disposed at a distal end region of a delivery tube thereby engaging the control ring to the grabber, the notch having an inner top surface and an inner bottom surface defining an inner cavity having a height approximately equal to a thickness of the control ring; and constraining the entire grabber in the delivery catheter. 
Nardone teaches a delivery member having a distal end region having a grabber 26 with finger elements (60, 62), each finger element comprising a notch (defined between the inner top surface and the inner bottom surface, see annotated Fig. 9B from the rejection of claim 1) that engages the control ring to the grabber (Paragraph [0061], see Fig. 9B), the notch having an inner top surface and an inner bottom surface (see annotated Fig. 9B from the rejection of claim 1) defining an inner cavity having a height (see annotated Fig. 9B from the rejection of claim 1) approximately equal to a thickness of the control ring (thickness of control ring fits within height of cavity, see annotated Fig. 9B from the rejection of claim 1). Where a catheter 30 constricts the grabber around the control ring so that the control ring is engaged within the notch of each finger element when at least a portion of the grabber is positioned within the catheter lumen (Paragraph [0061], see Fig. 9B). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify Murphy by substituting the delivery mechanism of Murphy for the grabber delivery member of Nardone because the substituted elements and their functions were known in the art and the results of the substitution would have been predictable because the delivery method of Murphy and the substituted delivery method of Nardone are both for releasing an implant to a desired location.
Where the modified invention of Murphy/Nardone would allow the grabber to expand to disengage the control ring from the grabber once at least of a portion of the grabber is outside the catheter lumen since one having ordinary skill in the art would apply the capturing method of Nardone in 
Regarding claim 16, Murphy/Nardone/Bose discloses the method of claim 15, and Murphy further discloses the tubular element includes braided filaments (Paragraph [0057]).
Regarding claim 17, Murphy/Nardone/Bose discloses the method of claim 15, and Murphy further discloses the device further including delivering at least one embolic coil (314) through the catheter and through the control ring (Paragraph [0071]) to secure the occlusion device within the aneurysm to occlude flow into the aneurysm (Paragraph [0071]).
Regarding claim 18, Murphy/Nardone/Bose discloses the method of claim 15, the modified invention further discloses mechanically engaging the control ring with the grabber to enable manipulation of the occlusion device (see annotated Fig. 9B from the rejection of claim 1 above, Paragraph [0061] of Nardone), and
Utilizing the grabber to draw the occlusion device into the catheter carrying the delivery tube to force the occlusion device into the collapsed condition (Murphy discloses fold or bend when positioned in the lumen of the delivery member, Paragraph [0062]; where the modified invention would utilize the grabber as taught by Nardone in order to perform the recited function).

Regarding claim 20, Murphy discloses a method of treating an aneurysm in a blood vessel in a patient, comprising:
selecting an occlusion device including a substantially tubular structure (cover 127, Paragraph [0051]) having a proximal end region and a distal end region (see Fig. 3), having a first, expanded condition and a second, collapsed condition (see Figs. 3 & 4, Paragraph [0051]) when drawn into a micro-catheter (delivery tube 102, Paragraph [0062], interpreted as micro-catheter by meeting the dimensions for insertion into the body in microns) with a uniform diameter (see Fig. 2), at least a portion of the proximal end region defining a plurality of openings having a sufficiently small size to enhance occlusion of the aneurysm (the cover 127 may be a braided material or mesh structure that has pores  which prevents the passage of desired materials in order to function as  functions as a vaso-occlusive device in an aneurysm, Paragraph [0056]), and further including a control ring (junction region 124) 
engaging the control ring with delivery element (distal element on delivery member that engages joint 124, Paragraph [0017]) on a delivery tube to enable manipulation of the occlusion device and drawing the entirety of the delivery element into the microcatheter (see Fig. 4; Paragraph [0070]);
drawing the occlusion device engaged with the delivery tube into the micro-catheter carrying the delivery tube to force the occlusion device into the collapsed condition (when positioned within the lumen of delivery member the elements of tubular member fold or bend, the occlusion device being coupled to the delivery tube within the catheter, Paragraph [0062], [0070]);
inserting the micro-catheter with the occlusion device into vasculature of the patient to reach the region of the aneurysm in the blood vessel (Paragraph [0044]);
positioning the occlusion device within the aneurysm (Paragraph [0044]); 
delivering at least one embolic coil (314) through the delivery tube and through the control ring (Paragraph [0071]) to secure the occlusion device within the aneurysm to occlude flow into the aneurysm (Paragraph [0043]); 
mechanically releasing the control ring (may be a mechanical joint to release occlusion device, Paragraph [0017]) by extending the delivery element outside the microcatheter (the tubular structure is pushed out of the catheter 102 and then deployed by uncoupling the distal element of the delivery member from the joint 124 of the tubular member, where Paragraphs [0048] states the decoupling of the joint 124 and delivery member 104 may be mechanical and Paragraph [0070] describes how the joint 124/junction region 316 with neck bridge 308 is uncoupled from the delivery member 104 once outside of the lumen of the catheter 102); and 

Murphy discloses the neck bridge 106 is pushed form the distal end of delivery catheter 102, the array elements 126 expand to their memory configuration, Paragraph [0051], see Fig. 3; yet, is silent regarding partially withdrawing the microcatheter to allow the braided mesh tube to self-expand to the expanded condition. Bose teaches an aneurysm occlusion system that includes positioning an expandable aneurysm bridge 1. Where the bridge 1 is delivered by a sheath 2, the sheath is partially withdrawn proximally to permit to device to expand to its unconstrained state (Paragraph [0035]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the step of deploying the occlusion device by partially withdrawing the catheter as taught by Bose in order to deploy the occlusion device more precisely by the implant being released at the same location as the distal end of the catheter that is withdrawn and to make contact with the inner walls of the implantation site before being fully deployed (Paragraph [0035]).
Murphy further discloses the steps without the use of a grabber but instead a delivery element such as a joint which may be mechanical as a connection element (may be a mechanical joint or electrolytic joint, Paragraph [0017]) and drawing the entirety of the joint into the microcatheter (Paragraph [0050], see Fig. 4); yet is silent regarding inserting the control ring into one or more notches of a grabber on the delivery tube to enable manipulation of the occlusion device and utilizing the grabber to draw the occlusion device into the catheter carrying the delivery tube to force the occlusion device into the collapsed condition and mechanically releasing the control ring by extending the grabber outside the microcatheter, thereby causing the grabber to expand to cause the control ring to exit the one or more notches, the one or more notches having an inner top surface and an inner bottom surface defining an inner cavity having a height approximately equal to a thickness of the control ring.
Nardone teaches a delivery member having a distal end region having a grabber 26 with finger elements (60, 62), each finger element comprising a notch (defined between the inner top surface and the inner bottom surface, see annotated Fig. 9B from the rejection of claim 1) that engages the control ring to the grabber (Paragraph [0061], see Fig. 9B), the notch having an inner top surface and an inner bottom surface (see annotated Fig. 9B from the rejection of claim 1) defining an inner cavity having a height (see 
Where the modified invention of Murphy/Nardone would allow the grabber to expand to disengage the control ring from the grabber once at least of a portion of the grabber is outside the catheter lumen since one having ordinary skill in the art would apply the capturing method of Nardone in order to release the implant in the manner as disclosed by Murphy. The modified invention of Murphy/Nardone further discloses releasing the control ring at the proximal end region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. M./
Examiner, Art Unit 3771


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771